Citation Nr: 1427436	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  10-03 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a left eye disorder, to include as secondary to service-connected disability.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Milwaukee, Wisconsin.  

This issue was previously before the Board in November 2012, at which time it was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


FINDINGS OF FACT

1.  The Veteran was not diagnosed with or treated for a left eye disorder during active military service, such a disorder is not due to an in-service disease or injury, and did not manifest within a year of service separation.  

2.  A current left eye disorder is not due to, the result of, or aggravated by a service-connected disability or disabilities.  


CONCLUSION OF LAW

The criteria for service connection for a left eye disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claim, VA issued VCAA notice to him in the form of an October 2007 letter which informed him of the evidence generally needed to support the claim on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claim.  The VCAA notice letter was issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, the Board notes that VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran has reported medical treatment in the mid-1990s from VA facilities in Milwaukee and Iron Mountain.  VA has attempted to obtain those records but formally determined in December 2009 that such records are unavailable.  The Veteran was so informed in the December 2009 statement of the case.  

Finally, the Veteran was afforded VA medical examinations on several occasions, most recently in January 2013.  These examinations are adequate as the examiners reviewed the file, considered the Veteran's reported history, and conducted a thorough physical examination providing findings necessary to the decide the claims.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the question of current disability to decide the claim.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006) (noting that a VA examination or opinion is necessary where there other criteria are met and there is "insufficient competent medical" evidence for VA to decide the claim).  The Veteran has previously objected to VA medical examinations conducted by physician's assistants.  The Board observes, however, that the most recent VA examination was conducted by a doctor of optometry, and is considered adequate for VA purposes.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2014).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

Service Connection

The Veteran seeks service connection for a left eye disorder, claimed as secondary to a service-connected disability or disabilities.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.

As an initial matter, the Board must consider whether service connection for a left eye disorder is warranted on a direct basis; that is, based on incurrence of a left eye disorder during service.  VA is bound to consider all pertinent theories of service connection, whether or not a theory is raised by the Veteran.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir.2000) (holding that a claim for disability compensation should be broadly construed to encompass all possible theories of entitlement).  In the present case, the Veteran does not contend and the record does not suggest onset of a left eye disorder during active duty service, or as the result of an in-service disease or injury.  The Veteran separated from service in February 1971 and did not claim onset of a left eye disorder for many years thereafter.  Rather, the Veteran has consistently alleged the current left eye disorders are due to or resulting from his service-connected diabetes mellitus.  

As noted above, the Veteran has been granted service connection for Type 2 diabetes with right eye cataract, and for tinnitus.  According to a January 2013 VA examination report, the Veteran has a cataract of the left eye, post-surgical removal in 2007, and pseudophakia.  The Veteran has also been diagnosed by a private examiner, T.J.M., M.D., with a branch retinal vein occlusion of the left eye.  In a November 2007 statement, Dr. M. wrote that this occlusion was likely the result of systemic hypertension.  According to Dr. M., "it is possible that the hypertension itself is at least indirectly related to the presence of diabetes mellitus."  Based on this statement, the Veteran has alleged a causal nexus between his service-connected diabetes mellitus and his various disabilities of the left eye.  

"It is the responsibility of the BVA . . . to assess the credibility and weight to be given to evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With regard to the weight to assign to these medical opinions, the Court has held that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [BVA as] adjudicators." Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In a prior March 2008 rating decision, the RO denied service connection for hypertension, and this result was confirmed by the Board in November 2012.  Furthermore, the Board finds Dr. M.'s opinion to be speculative at best and of little evidentiary value in that it expressed the relationship as possible, rather than probable.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In a subsequent July 2010 statement, Dr. M. opined that the cataract of the left eye "seemed mostly to follow from the intravitreal triamcinolone injection rather than the underlying diabetes."  Dr. M. further conceded that any question regarding a causal nexus between diabetes and hypertension "is best left to a person qualified in the area of endocrinology and does not fall directly under my area of expertise."  Thus, as Dr. M.'s prior opinion was speculative in nature and was, by his own admission, outside his area of expertise, the November 2007 statement is not considered probative by the Board.  

Additionally, the Veteran's claim was sent for a VA medical opinion on several occasions, most recently in 2013.  On an initial VA visual acuity examination in February 2008, a VA examiner opined that while the Veteran's hypertension likely caused or contributed to his retinal vein occlusion of the left eye, the Veteran did not display any evidence of diabetic retinopathy or diabetic macular edema of the left eye.  

In January 2010 during routine care by a VA physician, N.K.C., M.D., diagnoses of diabetes mellitus, hypertension, and bilateral cataracts were noted.  The physician opined that the cataracts of both eyes were related to diabetes mellitus, but did not provide a more detailed rationale.  It is unclear in the record if this opinion was rendered based on a full review of the Veteran's entire medical history.  For this reason, and the lack of a more detailed rationale, this opinion is considered to be of lesser probative weight, as compared to the other medical opinions of record.  

Most recently, the Veteran's claim was presented to a VA medical examiner in January 2013, with a further addendum received in March 2013.  The examiner, K.H.B., O.D., reviewed the Veteran's claims file and examined the Veteran in person.  Dr. B. diagnosed pseudophakia, a retinal vein occlusion, and a cataract of the left eye, post-surgical removal in 2007.  Regarding the etiology of these disorders, Dr. B. opined that they were unrelated to diabetes mellitus, as diabetes was not generally considered a "causative factor" for retinal occlusion or a resulting cataract.  Dr. B. further noted that the Veteran's hypertension was the more likely cause.  In the subsequent March 2013 opinion addendum, Dr. B. further noted that the Veteran's diabetes appeared to be mild, with good management via treatment.  Thus, Dr. B. opined that the Veteran's diabetes was unrelated to his hypertension or his retinal occlusion of the left eye.  

As the January and March 2013 VA medical opinions were rendered by a specialist in optometry after review of the entire medical record and personal examination of the Veteran and were accompanied by a detailed rationale, they are considered more probative by the Board.  Thus, as the preponderance of the evidence is against the grant of service connection for a left eye disorder on a secondary basis, as due to or aggravated by a service-connected disability or disabilities, the claim must be denied.  

The Veteran has himself asserted, within his written contentions, that his disorders of the left eye are due to or aggravated by his service-connected diabetes; however, the Board finds the Veteran is not competent to testify regarding the etiological basis of his current disorders of the left eye, as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Jandreau, 492 F.3d at 1377, n. 4 (finding that "sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Lay testimony is not competent in the present case, because neither the Veteran nor the other lay persons are competent to state that diabetes caused or aggravated a visual acuity disorder, as such a finding is internal to the body and requires medical knowledge and clinical findings beyond those obtained via mere lay observation.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet App 428, 433, n. 4 (2011) (noting that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  Thus, his own assertions regarding the etiological basis of his pseudophakia, cataracts, and retinal vein occlusion of the left eye are not considered competent by the Board.  

In conclusion, service connection for a left eye disorder must be denied, as the Veteran's current pseudophakia, cataract, and retinal vein occlusion of the left eye were not incurred in service or for many years thereafter, or as the result of an in-service disease or injury.  Additionally, these disorders were not caused or aggravated by a service-connected disability.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  



ORDER

Service connection for a left eye disorder, to include as secondary to service connection disability, is denied.  



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


